Opinion by
Lawrence, J.
It was stipulated that certain items of the merchandise consist of fount sets similar in all material respects to those the subject of W. A. Force & Co., Ltd. v. United States (24 Cust. Ct. 140, C. D. 1222). Upon the agreed statement of facts and the cited authority, it was held that the items in question are not entireties but are properly dutiable at the rates applicable to the various components comprising each set, to wit: The 112 steel type pieces at 30 percent under paragraph 388 as new types; the holder at 45 percent under paragraph 397 as articles or wares not specially provided for, composed wholly or in chief value of metal; the metal wrench at 45 percent under the eo nomine provision therefor in paragraph 396; and the wooden box at 33*4 percent under *331paragraph 412 as manufactures of wood, not specially provided for. As to the tweezers included in the fount sets, the claim in the protest, having been abandoned, was dismissed.